Citation Nr: 1550693	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of left ureteropelvic junction obstruction, left lower renal calculus, currently rated as noncompensable.  

2.  Entitlement to an increased rating for surgical scar with muscle cramps associated with post-operative residuals of left ureteropelvic junction obstruction, left lower renal calculus, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia. 

The Board notes that in an October 2015 statement, the Veteran, through his representative, requested a Board hearing.  However, in a subsequent November 2015 statement the Veteran withdrew his request.  See 38 C.F.R. § 20.704(d) (2015).

In addition to the Veteran's paper claims file, the Veteran's Veterans Benefits Management System (VBMS) file contains a November 2014 Appellate Brief and a November 2015 hearing clarification.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2010 to September 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations in April 2010 and June 2010, over five years ago.  On his December 2012 VA Form 9 the Veteran reported that he suffers from voiding problems.  In the November 2014 statement, the Veteran's representative asserted that the Veteran suffers from occasional attacks of colic.  In the November 2014 statement, the Veteran's representative also asserted that the Veteran's scar is unstable.  Therefore, the Board finds that the Veteran should be afforded another VA examination as the evidence suggests that there may have been a material change in the severity of his service-connected conditions since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain all outstanding VA treatment records dated September 2012 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for VA examination to determine the current severity of his post-operative residuals of left ureteropelvic junction obstruction, left lower renal calculus.  The examiner must review the claims folder.  All indicated tests should be performed and the results reported.

The examiner should specify all manifestations of the condition, to include whether the Veteran: (a) has recurrent stone formation requiring one or more of (i) on diet therapy, (ii) drug therapy, or (iii) invasive or non-invasive procedures more than two times per year; (b) should be rated under hydronephrosis with attacks of colic, and if so, the frequency of such attacks, whether they require catheter drainage, and whether any attacks of colic are with or without infection; or (c) has severe hydronephrosis that should be rated as renal dysfunction, and if so, the severity of such dysfunction. 

In so opining, the examiner should discuss the other evidence of record, to include the Veteran's assertions of problems with voiding and reduced kidney function.  

The examiner should also specifically describe the effects of the disability on the Veteran's occupational functioning and daily activities of life. 

A complete rationale for all opinions expressed must be provided.  

3. Schedule the Veteran for VA examination to determine the current severity of his surgical scar with muscle cramps associated with post-operative residuals of left ureteropelvic junction obstruction, left lower renal calculus.  The examiner must review the claims folder.  All indicated tests should be performed and the results reported.

The examiner should describe all symptomatology related to the Veteran's surgical scars, including identifying the muscle(s) involved, and the nature and degree of related impairment of functions.  The examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  The examiner should also provide an opinion as to whether the Veteran's symptomatology is slight, moderate, moderately severe, or severe.  
In so opining, the examiner should address other evidence of record, including the Veteran's reports of pain, twitching, spams, instability, and "hardness" of the affected area.  

The examiner should also specifically describe the effects of the disability on the Veteran's occupational functioning and daily activities of life. 

A complete rationale for all opinions expressed must be provided.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




